DETAILED ACTION
I.	Claims 1-24 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 has been considered by the examiner.
                        Examiner’s Statement of Reasons for Allowance
Claims 1-24 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 13, generally, the prior art of record, United States Patent No. US 10454674 B1 to Bar-El et al. which shows a system, method, and device of authenticated encryption of messages; United States Patent Application Publication No. US 20120011360 A1 to Engels et al. which shows key management systems and methods for shared secret ciphers; United States Patent Application Publication No. US 20050251680 A1 to Brown et al. which shows systems and methods to securely generate shared keys; and United States Patent Application Publication No. US 20190372759 A1 to Rix which shows shared secret establishment, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “computing an ephemeral shared secret Z'=rS based upon the ephemeral private key r and the ephemeral public key S; computing a shared secret Z based upon the ephemeral shared secret Z', the ephemeral public key R and the ephemeral public key S; computing a key K based upon the shared secret Z; computing a new value for the shared secret Z based upon a one-way function applied to the shared secret Z; checking the check value cB; computing a second check value cA based upon the ephemeral public key R, the ephemeral public key S and the key K; and sending the second check value cA and an encrypted first message using the key K to the second party” and claim 13: “computing an ephemeral shared secret Z'=sR based upon the ephemeral private key s and the ephemeral public key R; computing a shared secret Z based upon the ephemeral shared secret Z', the ephemeral public key R and the ephemeral public key S; computing a key K based upon the shared secret Z; computing a new value for the shared secret Z based upon a one-way function applied to the shared secret Z; compute a check value cB based upon the key K, the ephemeral public key R and the ephemeral public key S; sending to the first party the ephemeral public key S and the check value cB; receiving a second check value cA and an encrypted first message from the first party, wherein the check value cA is based upon the key K, the ephemeral public key R and the ephemeral public key S and the first message is encrypted using the key K; and checking the check value cA”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431